Title: To George Washington from Major General William Heath, 31 July 1780
From: Heath, William
To: Washington, George


					
						Dear General—
						Newport July 31. 1780. 6 o Clock P.M.
					
					About noon his Excellency General Count de Rochambeau received your Letter announcing that Sir Henry Clinton might be expected this way. about the same time I received similar intelligence from General Howe, Governor Trumbull General Parsons &c. The militia were immediately remanded, and every preparation is making to give the Enemy a proper reception. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant.
					
						W. Heath
					
				